Exhibit 10.17
FIRSTMERIT CORPORATION
AMENDED AND RESTATED
EXECUTIVE CASH INCENTIVE PLAN

I.   TERM OF THE PLAN       The FirstMerit Corporation Executive Cash Incentive
Plan (the “Plan”) was originally effective beginning January 1, 2005. This
amendment and restatement of the Plan is effective as of December 31, 2008, and
will remain in effect until revised or terminated by the Compensation Committee
of the Board of Directors of FirstMerit Corporation (“FirstMerit”).   II.   PLAN
OBJECTIVES       FirstMerit is making available to eligible executive officers
of FirstMerit and its subsidiaries, through this Plan, compensation designed to
foster superior financial results for FirstMerit by encouraging executive
officers to meet or exceed stated goals. The objectives of the Plan are:

  1.   Foster superior financial results, producing a financial benefit to
FirstMerit shareholders;     2.   Motivate and reward executives toward superior
financial performance by FirstMerit;     3.   Retain key executive talent in
order to achieve stated financial objectives and continue long-term growth of
FirstMerit; and     4.   Provide a competitive total cash compensation incentive
opportunity.

III.   ELIGIBILITY       All employee members of the Executive Committee of
officers and certain other employees approved by the Compensation Committee are
eligible to participate in the Plan (“Participants”).   IV.   PLAN ELEMENTS    
  For each participant, goals must be attained in corporate and/or applicable
line of business (“LOB”) performance categories in order to receive compensation
under the Plan. Each year in the first quarter of the calendar year, (i) the
Chief Executive Officer will determine individual performance goals for each
Participant, and (ii) the Compensation Committee of the Board of Directors,
taking into consideration recommendations by the Chief Executive Officer, will
determine the goals for the corporate performance categories, the weighting
between the corporate and applicable

 



--------------------------------------------------------------------------------



 



    line of business categories, and the percentage amounts of base salary to be
paid for the attainment of all goals, subject to approval by the Board of
Directors. Goals and payment of percentage amounts of year end base salary for
the Chief Executive Officer will be determined by the Compensation Committee,
subject to approval by the independent members of the full Board of Directors,
with the Chief Executive Officer abstaining from discussion and voting.      
There will be three tiers within each of the established corporate categories:

  •   threshold     •   target     •   maximum

    Each category will have a stated threshold, target and maximum goal. The
corporate performance categories will be:

  1)   credit quality     2)   revenue     3)   efficiency ratio     4)   net
income     5)   one or more strategic objectives

    The goals for corporate categories will be aligned with the corporate
business plan and financial objectives.       The goals for LOB categories will
be aligned with performance results for the applicable Participant’s area of
responsibility. The accrual for Plan incentive payments will be established in
accordance with generally accepted accounting principles.       For corporate
categories, the threshold level or better must be achieved for a Participant to
receive any weighted payment for the corporate category. For LOB categories, the
threshold level or better must be achieved for a Participant to receive any
weighted payment under the LOB category. If performance goals are achieved
between tiers within any category, then the weighted payment will be
interpolated to the nearest percent.       Notwithstanding anything else in this
Section IV or elsewhere in the Plan, in its sole discretion, the Compensation
Committee may adjust any one or more award amounts before or after the calendar
year end, change goals or waive any requirements for awards pursuant to the
Plan. In addition, the Chief Executive Officer may recommend to the Compensation
Committee, and the Compensation Committee may approve in its sole discretion,
subject to approval by the independent members of the full Board of Directors, a
level of discretionary bonuses to Participants other than the Chief Executive
Officer based on other considerations not necessarily relating to company
performance in an amount not to exceed $1,000,000 in the aggregate in any one
calendar year. In addition, the Compensation Committee may also recommend, and
the independent

2



--------------------------------------------------------------------------------



 



    members of the full Board of Directors may approve, each in their sole
discretion, a discretionary bonus for the Chief Executive Officer not to exceed
$250,000 in any one year. The terms of the Plan shall not be deemed to grant any
employee an entitlement to payment under the Plan.   V.   PAYMENTS       Subject
to applicable withholding, payments under the Plan are based on the corporate
and/or LOB results for each calendar year and will be made between January 1 and
March 15 of the following calendar year upon approval by the Compensation
Committee and, with respect to the Chief Executive Officer and all discretionary
bonuses, the independent members of the full Board of Directors.       If the
Board learns of any misconduct by an executive officer (i.e., a Section 16
officer), which contributed to the Company having to materially restate all or a
significant portion of its financial statements, the Board shall take such
action as it deems necessary to address the misconduct, prevent its recurrence
and, if appropriate, based on all relevant facts and circumstances, pursue
remedies it deems appropriate against the wrongdoer. In determining what
remedies to pursue, the Board shall take into account all relevant factors and
whether such restatement was the result of negligent, intentional or gross
misconduct of the executive. The Board will, to the full extent permitted by
applicable law, in all appropriate cases, require reimbursement of any bonus
paid or incentive compensation awarded to an executive officer, and/or effect
the cancellation of unvested equity awards previously granted to the executive
officer if: (a) the amount of the bonus or incentive compensation was calculated
based on the achievement of financial results that were subsequently the subject
of a material restatement, (b) the executive officer engaged in intentional
misconduct that caused or partially caused the need for the restatement, and
(c) the amount of the bonus or incentive compensation that would have been
awarded to the executive had the financial results been properly reported would
have been lower than the amount actually awarded. The Company may pursue other
actions, such as dismissal, legal action for breach of fiduciary duty or other
means to enforce the executive’s obligations to the Company, as may be
appropriate under the particular circumstances. In determining the appropriate
action, the Board may take into account penalties or punishments imposed by
third parties, such as law enforcement agencies, regulators or other
authorities, although the Company’s power to determine appropriate remedial
action is in addition to, and not in replacement of, remedies pursued by such
entities.   VI.   NEWLY HIRED, TRANSFERRED, PROMOTED AND TERMINATED PARTICIPANTS
      If a Participant is transferred or promoted or becomes totally disabled in
accordance with the Company’s long-term disability plan before the last day of
the calendar year, the Participant will be eligible to receive payment under the
Plan only if (a) the Participant is employed on the last day of the calendar
year, (b) the Participant remains employed through the payment date, and (c) if
the stated threshold goals have been achieved by the

3



--------------------------------------------------------------------------------



 



    last day of the calendar year, as such goals may be revised for the
individual based upon a change in position. Payments will be prorated based upon
the tenure of the Participant in the eligible position.     If the participant’s
employment is terminated before the payment date for any reason other than
retirement, the Participant will not be eligible for any payment under the Plan
regardless of employment status on the last day of the calendar year.       If
the Participant retires (as retirement is defined under the FirstMerit benefit
plan providing for the earliest possible retirement) effective before the end of
the calendar year, the Participant will not be entitled to payment under the
Plan. If the participant retires effective at any time after the end of the
calendar year, the retiring Participant will be entitled to payment in
accordance with the terms of the Plan.       If a Participant dies before the
end of the calendar year, neither the Participant nor their estate will be
eligible to receive any payment under the Plan. If a Participant dies after the
end of the calendar year, but before the payment date, the Participant, through
their estate, will be eligible to receive payment of an award amount under the
Plan.       FirstMerit reserves the right to forfeit payments that are otherwise
payable to any Participant under the Plan based on a Participant’s violation of
any of FirstMerit’s policies and procedures or failure to achieve at minimum
“meets standards” on the annual performance evaluation, as approved by the
Compensation Committee.   VII.   OTHER EMPLOYEE BENEFITS       Benefits to
Participants under other benefit plans will not be affected by payments under
this Plan to the extent benefits under the other plans are based upon base
salary, but will be affected by payments under this Plan to the extent benefits
under the other plans are based upon Form W-2 earnings. FirstMerit retains the
right to amend, cancel or change any other benefit plans.   VIII.   AMENDMENT
AND ADMINISTRATION OF THE PLAN       The Plan may be terminated or amended by
the recommendation of the Compensation Committee, subject to the approval of the
Board of Directors. Any question of interpretation of the Plan will be
determined by the Compensation Committee. The Executive Vice President of Human
Resources and the Manager of Compensation are responsible for administering the
Plan in accordance with the terms of the Plan and the goals and payments
determined annually by the recommendation of the Compensation Committee and
approval of the Board of Directors.

4